02-11-405, 407-412, 414-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00405-CV
 
 



Willie Lavan


 


APPELLANT




 
V.
 




Burlington Northern and Santa Fe Railway Company


 


APPELLEE



 
AND
 
NO. 02-11-00407-CV
 
 



Leroy Ross


 


APPELLANT




 
V.
 




Burlington Northern and Santa Fe Railway Company


 


APPELLEE



 
AND
 
NO. 02-11-00408-CV
 
 



Floyd Townsend


 


APPELLANT




 
V.
 




Burlington Northern and Santa Fe Railway Company


 


APPELLEE 



 
AND
 
NO. 02-11-00409-CV
 
 



Gilbert McNeil


 


APPELLANT




 
V.
 




Burlington Northern and Santa Fe Railway Company


 


APPELLEE 



 
AND
 
NO. 02-11-00410-CV
 
 



Charles King


 


APPELLANT




 
V.
 




Burlington Northern and Santa Fe Railway Company


 


APPELLEE 



 
AND
 
NO. 02-11-00411-CV
 
 



Thomas Jackson


 


APPELLANT




 
V.
 




Burlington Northern and Santa Fe Railway Company


 


APPELLEE



 
AND
 
NO. 02-11-00412-CV
 
 



Ted Flemings


 


APPELLANT




 
V.
 




Burlington Northern and Santa Fe Railway Company


 


APPELLEE



 
AND
 
NO. 02-11-00414-CV
 
 



Charles Booker


 


APPELLANT




 
V.
 




Burlington Northern and Santa Fe Railway Company


 


APPELLEE



 
 
------------
 
FROM THE 96th
District Court OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
On
the court=s own motion, the above causes are
hereby consolidated in this court.  Each cause shall continue to bear its
respective case number.
          On
January 13, 2012, we notified appellants that the trial court clerk responsible
for preparing the record in the above appeals informed the court that payment
arrangements had not been made to pay for the clerk’s record as required by
Texas Rule of Appellate Procedure 35.3(a)(2).  See Tex. R. App. P.
35.3(a)(2).  We stated that we would dismiss these appeals for want of
prosecution unless appellants made arrangements to pay for the clerk’s record
and provided this court with proof of payment.
          Because
appellants have not made payment arrangements for the
clerk’s record, it is the opinion of the court that these appeals should be
dismissed for want of prosecution.  Accordingly, we dismiss these appeals.  See
Tex. R. App. P. 37.3(b), 42.3(b).
Appellants
shall pay all costs of the appeals, for which let execution issue.
 
PER CURIAM
 
PANEL: 
LIVINGSTON,
C.J.; DAUPHINOT and GARDNER, JJ.
 
DELIVERED: 
February 23, 2012




[1]See Tex. R. App. P. 47.4.